Title: From Thomas Jefferson to William C. C. Claiborne, 26 March 1805
From: Jefferson, Thomas
To: Claiborne, William C. C.


                  
                     Dear Sir
                     
                     Monticello Mar. 26. 05.
                  
                  On the 14th. inst. being the moment of my departure on a short visit to this place, I wrote to you on the subject of locating the lands of General Lafayette, and particularly to have immediately surveyed the vacant lands adjacent to the canal of Carondelet on both sides, & either touching, or near to the city. if I recollect rightly they were upwards of 600. as. I omitted, what I meant to have observed, that I did not mean to include the commons to which you supposed the city entitled. and altho’ I did not mean to include the lands on both sides, to and under, the Canal, yet it was merely to comprehend the whole in one parcel, so as to let it count but as one thousand acres, and not as two parcels to count as two thousand. there shall be no opposition to the public having a road or street of sufficient width on each bank. it would be very contrary to the General’s character & to my wish to oppose the public convenience. Accept my friendly salutations, and my reiterated request to take care of my friend who has deserved so well of this country
                  
                     Th: Jefferson
                     
                  
               